Citation Nr: 1044589	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  06-11 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent for 
gouty arthritis.  

2.  Entitlement to an initial rating greater than 10 percent for 
cervical spine degenerative disc disease

3.  Entitlement to a separate compensable rating for neurologic 
manifestations of the service-connected cervical spine disorder.

4.  Entitlement to service connection for right knee arthralgia.

5.  Entitlement to service connection for left knee arthralgia. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1973 to January 
2003. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2004 rating decision and a 
March 2006 Statement of the Case (SOC) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, that denied the benefits sought on appeal.    

In addition to the claims on appeal, the Board notes that the 
September 2004 rating decision denied entitlement to service 
connection for vitreous floaters.  The Veteran properly appealed 
that denial in a November 2004 Notice of Disagreement (NOD) and 
April 2006 Substantive Appeal (VA Form 9).  The subsequent grant 
of service connection for that condition in a July 2010 rating 
decision is a complete grant of the benefit sought for that 
particular issue.  Therefore that issue is no longer in appellate 
status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In February 2009, the Board remanded the Veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  A review of the claims file shows that 
there has been substantial compliance with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for right and 
left knee disorders, as well as the issue of entitlement to a 
separate compensable rating for the Veteran's claimed neurologic 
manifestations of his service-connected cervical spine disorder, 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO/AMC. VA will notify the Veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  The medical evidence of record does not indicate that the 
Veteran's service-connected cervical spine degenerative disc 
disease has been manifested by forward flexion of the cervical 
spine limited to less than 30 degrees, a combined range of motion 
of the cervical spine limited to 170 degrees, or by muscle spasms 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis or 
abnormal kyphosis. 

2.  The medical evidence of record does not indicate that 
Veteran's service-connected gouty arthritis has resulted in 
symptom combinations productive of definite impairment of health 
objectively supported by examination findings or incapacitating 
episodes occurring 3 or more times a year.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 percent 
for cervical spine degenerative disc disease have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, DC (DC's) 5242, 5243 
(2010).

2.  The criteria for an initial rating greater than 20 percent 
for gouty arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, DC's 5002, 5017, 5284 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The 
notification obligation in this case was met by way of letters 
from the RO to the Veteran dated March 2004, June 2004, February 
2008, October 2008 and May 2010.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  In addition, the 
Veteran and his representative have not made VA aware of any 
additional evidence that needs to be obtained in order to fairly 
decide this appeal.  They also have not argued that any errors or 
deficiencies in the accomplishment of the duty to notify or the 
duty to assist have prejudiced the Veteran in the adjudication of 
his appeal.  Therefore, the Board finds that VA has satisfied the 
duty to notify and the duty to assist and will proceed to the 
merits of the Veteran's appeal.

The Veteran contends that the initial ratings assigned for his 
service-connected cervical spine disorder and service-connected 
gouty arthritis do not accurately reflect the severity of those 
conditions.

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected condition adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set in the VA's Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  Separate DCs identify 
various disabilities and the criteria for specific ranges.  VA 
has a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues raised 
in the record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required by that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  
After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3.  If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can be 
assigned for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Reasonable 
doubt as to the degree of disability will be resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

Gouty Arthritis

The Veteran's service-connected gouty arthritis currently is 
rated as 20 percent under 38 C.F.R. § 4.71a, DC 5009, which 
directs that non-specified types of arthritis be rated under DC 
5002.  DC 5017 also specifies that gout should be rated under DC 
5002.  Under DC 5002, an active process with constitutional 
manifestations associated with active joint involvement that is 
totally incapacitating warrants a 100 percent disability rating; 
with less symptomatology than the criteria for a 100 percent 
rating, but with weight loss and anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring four or more times a year or a lesser number over 
prolonged periods a 60 percent evaluation is assigned; with 
symptom combinations productive of definite impairment of health 
objectively supported by examination findings and incapacitating 
exacerbations occurring three or more times a year a 40 percent 
evaluation is assigned; and one or two exacerbations a year in a 
well-established diagnosis warrants a 20 percent evaluation.  
38 C.F.R. § 4.71a, DC 5002.  

The relevant evidence of record includes service treatment 
records, private treatment records, VA treatment records, VA 
examination reports and written statements from the Veteran.  The 
Veteran's service treatment records indicate that he was 
diagnosed with sesamoids of the feet in 2001 while on active 
duty.  

Post-service private treatment records from February 2004 
indicate that the Veteran reported left great toe pain and 
inflammation of the joint.  An assessment of gouty arthritis was 
made.  

In April 2004 the Veteran was afforded a comprehensive VA 
examination.  During that examination the reported having weekly 
toe pain.  The examiner stated that gout was considered a 
possibility and that there was redness and swelling during the 
most recent episode.  Physical examination indicated that the 
Veteran's gait was normal.  Dorsiflexion of the feet was painful 
and normal.  Plantar flexion was to 45 degrees without pain.  The 
examiner noted a 5 percent loss of function as repetitive use.  
X-rays conducted at that time indicated that bony mineralization 
was normal.  Mild osteoarthritis west seen in the first MTP 
joints bilaterally, but there was no evidence for radiopaque 
foreign body.  

Additional private treatment records from May 2004 and August 
2004 indicate follow-up and consistent symptomatology.  Records 
from October 2004 also indicate treatment for right foot gout.  
The Veteran reported lessened symptoms.  There was no erythema or 
edema indicated and only slight discomfort on range of motion.  
Records from July 2005 and August 2005 indicate an assessment of 
chronic gout.  Records from October 2005 demonstrate that the 
Veteran's feet showed abnormalities, specific with regard to the 
great left toe.  Slight swelling was noted, but there was no 
erythema.  

Subsequent private treatment records from April 2006 indicate 
that the Veteran was evaluated for possible gout.  Radiographic 
imagery from that time indicated no evidence of fractures or 
dislocations.  Mild degenerative changes were noted within the 
interphalangeal joints, as well as the first MTP joints.  That 
was manifested by mild joint space narrowing and tiny 
osteophytes.  There was no evidence of erosive arthropathy and 
adjacent soft tissues were unremarkable.  Uric acid testing from 
that time showed a 7.9.  

In June 2009 the Veteran was afforded an additional VA 
examination.  During that examination the Veteran stated that he 
had stop taking medication for his gout and was drying to control 
it with diet.  The Veteran stated that he has incapacitating 
episodes of gout about three to four times a year, where he will 
stay home from work for one day.  The Veteran also stated that 
typically his gout flare-ups occur once every two weeks, but that 
he is still able to work.  X-rays were negative for any periartic 
erosions and physical examination findings were unremarkable.  

The Board finds that the preponderance of the evidence is against 
assigning an initial rating greater than for gouty arthritis as 
evaluated under DC 5002.  In this regard, the Board cannot 
identify any evidence of definite impairment of health solely 
attributable to the Veteran's gout which is supported by 
examination findings.  Specifically, the Board notes that the 
findings in the Veteran's private treatment records and VA 
examinations do not indicate deformity, instability, stiffness, 
locking, weakness or effusion.  Furthermore, there is no 
objective medical evidence of any incapacitating episodes or 
flare-ups.  With respect to exacerbations of gout occurring 
yearly, to warrant a 40 percent evaluation, the exacerbations 
must occur three or more times a year and be "severely 
incapacitating."  The fact that the Veteran reports experiencing 
between three and four serious exacerbations a year does not 
automatically or necessarily comport with a finding that the 
episode was severely incapacitating.  For reference purposes 
only, the Board observes that under 38 C.F.R. § 4.71a, an 
incapacitating episode for purposes of applying DC 5243 
(intervertebral disc syndrome) is defined as an episode which 
require bed rest prescribed by a physician or treatment by a 
physician.  In this case, neither the lay or clinical evidence 
establishes that the frequency or the severity of the Veteran's 
gout flare-ups in consistent with the criteria warranting a 40 
percent evaluation.  The Veteran has in no way indicated, and the 
medical records do not establish, that his gout exacerbations, 
even if occurring three or more times a year, have required bed 
rest prescribed by a physician or treatment by a physician.  In 
fact, the Veteran reports that he while he stays home from work 
during these exacerbations they only last one day and he 
successfully treats them with ice and Indocin.  Accordingly, the 
Board finds that the criteria for an initial rating greater than 
20 percent for gouty arthritis have not been met.  

The Board also has considered the applicability of DC 5284 for 
foot injuries.  Non-specified foot injuries are to be rated 10 
percent when they are moderate, 20 percent when moderately 
severe, and 30 percent when severe.  38 C.F.R. § 4.71a, DC 5284.  
The Board observes that the evidence fails to indicate more than 
moderate impairment of the Veteran's foot as required for a 
rating in excess of 10 percent under that DC.  In reaching this 
decision, the Board has considered the effects of pain during use 
and flare-ups of pain.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Cervical Spine Disorder

The Veteran's service-connected cervical spine disorder currently 
is rated as 10 percent disabling under 38 C.F.R. § 4.119.  The 
DCs for the spine are as follows: 5235 Vertebral fracture or 
dislocation, 5236 Sacroiliac injury and weakness, 5237 
Lumbosacral or cervical strain, 5238 Spinal stenosis, 5239 
Spondylolisthesis or segmental instability, 5240 Ankylosing 
spondylitis, 5241 Spinal fusion, 5242 Degenerative arthritis of 
the spine (see also DC 5003), and 5243 Intervertebral disc 
syndrome.  

The general rating formula provides for the following disability 
ratings for diseases or injuries of the spine, with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.  It applies to DCs 5235 to 5243 unless the disability 
rated under DC 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes.  
For purposes of this case, the Board notes that under the general 
rating formula for diseases and injuries of the spine, ratings 
are assigned as follows:

10 percent - Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height;

20 percent - Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis;

30 percent - Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine;

40 percent -- Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine is 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar spine;

50 percent -- Unfavorable ankylosis of the entire thoracolumbar 
spine; and

100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be separately evaluated 
under an appropriate DC.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest 
five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  See 38 C.F.R. § 4.71a, DC's 5235-5243 (2010).

Intervertebral disc syndrome (preoperatively or postoperatively) 
may be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined.  See 38 C.F.R. § 4.25 (combined 
ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but less 
than 2 weeks during the past 12 months.  A 20 percent disability 
rating is awarded for disability with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  With incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks during 
the past 12 months, a 40 percent evaluation is in order.  
Finally, a maximum schedular rating of 60 percent is assigned for 
intervertebral disc syndrome with incapacitating episodes having 
a total duration of at least 6 weeks during the past 12 months.

The relevant evidence of record in this case includes private 
treatment records, VA treatment records and written statements 
from the Veteran and other individuals.

During the Veteran's first VA examination in April 2004 the 
Veteran reported having cervical spine surgery in 1996, while in 
service, and now has posterior neck pain with numbness and 
tingling associated with extension of the neck.  Physical 
examination revealed normal spinal curves.  No tenderness of 
noted of palpation of the joints.  Neck extension was limited by 
pain to 15 degrees.  Rotation to the left was limited to 40 
degrees, and pain to the neck and left arm were noted.  Pain was 
also noted on right rotation at 45 degrees.  The examiner 
determined that the Veteran had cervical spine degenerative disc 
disease and left arm pain and paresthesia secondary to his 
cervical spine disorder.  A 20 percent reduction in motion and 
function was indicated on repetition of use of the neck.  A 
neurological examination was normal, with no objective sensation 
loss of loss of function in the left arm due to paresthesia.  No 
incapacitating episodes were reported.  X-rays revealed a 
straightening of the normal cervical lordosis, which may be 
related to spasm.  Mild degenerative changed were seen, with more 
moderate changes at C5-6.  Mild multilevel neural foraminal 
stenosis was also noted bilaterally.  

Private treatment records from December 2006 indicate treatment 
for degenerative disc disease of the cervical spine and reports 
of inability to extend his neck back due to numbness of the left 
arm.  Sensory examination to light tough was normal.  A November 
2006 MRI evidence narrowing of the neural foramina and increased 
uncovertebral hypertrophy.  

The Veteran was afforded an additional VA examination in June 
2009.  During that examination the Veteran stated that he still 
has left arm symptoms that only occur when he has extension of 
the neck or when he experiences impact.  He stated that his 
medial three fingers feel numb and then return to normal.  He 
also stated that he has some gradual feeling of weakness on his 
right side in the bicep area and some feeling of numbness in the 
arm.  The Veteran did not report any incapacitating episodes.  
The examiner stated that the Veteran's cervical spine condition 
has not resulted in an abnormal gait or in abnormal kyphosis or 
changed in the curvature of the spine other than slightly reduced 
cervical lordosis.  No functional loss of the right arm other 
than weakness of indicated.  The examiner stated that it does not 
interfere with his job or his daily activities.  Physical 
examination indicated normal sensory perception in the upper 
extremities bilaterally, as well as normal strength.  Some 
weakness of ability to sustain forward flexion in the right arm 
was noted.  The cervical spine had decreased lordosis and was 
nontender to palpation with some muscle spasm noted bilaterally.  
Extension was painful at 10 degrees and the Veteran stated that 
if he were to extend farther than that he would experience the 
radicular symptoms in the right arm.  Flexion was to 55 degrees 
with minimal pain.  Left rotation was limited to 45 degrees by 
pain and right rotation was limited to 50 degrees by pain.   Left 
lateral flexion was limited to 30 degrees by pain and right 
lateral flexion was limited to 10 degrees by pain.  Repeated 
motion did not result in any additional limitations and no 
radicular symptoms were experienced during the examination.  The 
examiner stated that the chronic neurological manifestations of 
the upper extremities are at least as likely as not due to his 
neck disorder, but also indicated that there was no sensory 
involvement or impairment noted on examination and that any 
impairment was minimally to mildly disabling.  

The Board finds that the preponderance of the evidence is against 
assigning an initial rating greater than 10 percent for the 
Veteran's service-connected degenerative disc disease of the 
cervical spine.  A 20 percent rating is assigned if forward 
flexion of the cervical spine is greater than 15 degrees, but 
less than 30 degrees, or if the combined range of motion of the 
cervical spine is not greater than 170 degrees, or if there is 
evidence of muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  The Board finds that 
when applying the General Rating Formula to the Veteran's 
cervical spine disability, there is no competent medical evidence 
to warrant a rating in excess of 10 percent for any point during 
the appeal period.  The Board acknowledges that the Veteran has 
chronic neck pain, and thus recognizes the application of 
38 C.F.R. §§ 4.40 and 4.45, and DeLuca.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Additional limitation of range of motion 
of the cervical spine due to pain was factored in when the RO 
assigned the 10 percent rating.  There is no evidence that 
fatigue, weakness, lack of endurance, instability or pain have 
caused limitation beyond that encompassed by a 10 percent rating.  

Finally, the Board notes that a higher rating of 20 percent may 
be assigned with incapacitating episodes having a total duration 
of at least two weeks, but less than four weeks during the past 
twelve months.  As noted, there is no evidence of any physician-
prescribed bed rest indicated in any of the Veteran's VA 
examinations and the Veteran does not appear to have claimed to 
experience any such incapacitating episodes.  As such, a higher 
rating is not warranted on this basis.  

Extraschedular

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of an 
extraschedular rating for his service-connected gouty arthritis 
and/or for his service-connected cervical spine degenerative disc 
disease.  38 C.F.R. § 3.321 (2010); Barringer v. Peake, 22 Vet. 
App. 242, 243-44 (2008) (noting that the issue of an 
extraschedular rating is a component of a claim for an increased 
rating and referral for consideration must be addressed either 
when raised by the Veteran or reasonably raised by the record).  

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards. Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of the 
Veteran's service-connected disability. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116. When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating. 
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the 
Veteran's service-connected gouty arthritis and cervical spine 
degenerative disc disease are not inadequate in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of these disabilities.  Moreover, the 
evidence does not demonstrate other related factors such as 
marked interference with employment and frequent hospitalization.  
In light of the above, the Board finds that the criteria for 
submission for assignment of extraschedular ratings pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating greater than 20 percent for 
gouty arthritis is denied.  

Entitlement to an initial rating greater than 10 percent for 
cervical spine degenerative disc disease is denied.


REMAND

As discussed above, the Veteran has reported consistently 
neurologic manifestations associated with his service-connected 
cervical spine disability.  In this regard, the Board notes that 
pursuant to the rating schedule, associated neurologic 
abnormalities are to be separately evaluated.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, Note (1).  A review of the claims file reveals that 
further action on the claim is necessary prior to final appellate 
review on this particular issue.  Specifically, the Board finds 
that the precise nature and extent of the Veteran's neurological 
abnormalities associated with his service-connected cervical 
spine disability are still unclear.  As such, a VA examination is 
necessary in order to determine the extent and nature of any such 
neurologic abnormalities.  

The Veteran also has claimed entitlement to service connection 
for left and right knee disorders, characterized as arthralgia.    

Service treatment records indicate that the Veteran was treated 
for knee pain in service on numerous occasions, including 
February 1983, July 1985, June 1991 and October 2002.  The 
Veteran was afforded a VA examination in April 2004.  Physical 
examination revealed full range of motion, no tenderness on 
palpation and normal strength.  Radiographic imagery did not show 
any knee disorder.  The examiner diagnosed the Veteran with right 
and left knee arthralgia.  

Private treatment records from April 2006 indicate that the 
Veteran's knees were normal on physical examination.  Further 
records from the 60th Medical Group at Beale Air Force Base in 
August 2006 indicate a diagnosis of arthritis, left knee, not 
otherwise specified, and a diagnosis of patellofemoral 
dysfunction of the right knee.  A September 2006 MRI indicates an 
impression of chondromalacia involving the medial femoral 
articular surface.  Records from October 2006 indicate that no 
sensory abnormalities were indicated and that there was no 
decreased response to pain, temperature or vibration.  Records 
from December 2006 indicate mild effusion and edema of the right 
knee and painful range of motion.  

The Veteran was afforded another VA examination in June 2009.  
The examiner diagnosed the Veteran with bilateral knee strain and 
stated that there was insufficient evidence to support a current 
knee condition as being service related.  No arthritic changes 
were noted on radiographic imagery.  Unfortunately, this most 
recent examination is not adequate for rating purposes.  

VA's duty to assist includes providing an adequate examination 
when such an examination is indicated.  See Stefl v. Nicholson, 
21 Vet. App. 120, 123 (2007). Once VA provides an examination, it 
must be adequate or VA must notify the Veteran why one will not 
or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  An examination is adequate if it "takes into account the 
records of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Barr, 21 Vet. 
App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991)).  An examination must be based upon consideration of the 
Veteran's prior medical history and examinations.  Stefl, 21 Vet. 
App. at 123.  In this case, while the examiner stated that he 
reviewed the Veteran's case file, he did not discuss any of the 
Veteran's documented in-service knee complaints. 

The extent to which the Veteran's current knee disorders may have 
begun in service or are etiologically related to service still is 
unclear.  As such, another examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate 
examination to determine the current nature 
and severity of any neurologic manifestations 
of his service-connected cervical spine 
disability.  The claims file must be 
provided to the examiner(s) for review.  
The examiner(s) should identify all chronic 
neurologic manifestations of the Veteran's 
service-connected cervical spine disability, 
and provide findings and opinions on the 
level of severity (i.e., slight, moderate, 
moderately severe, severe) of each of those 
manifestations.  A complete rationale must be 
provided for any opinion(s) expressed.

2.  Schedule the Veteran for appropriate VA 
examination to determine the etiology of his 
claimed bilateral knee disabilities.  The 
claims file must be provided to the 
examiner(s) for review.  Based on a review 
of the claims file and the results of the 
Veteran's physical examination, the examiner 
is asked to opine whether it is at least as 
likely as not (i.e., a 50 percent or greater 
probability) that right and/or left knee 
disorders, if diagnosed, began during 
service or are proximately due to or the 
result of service or any incident of service, 
to include in-service treatment for knee 
problems.  A complete rationale must be 
provided for any opinion(s) expressed.

2.  Thereafter, readjudicate the claims on 
appeal.  If the benefits sought on appeal 
remain denied, the Veteran and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


